Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Election/Restriction filed on June 16, 2021 is acknowledged.  Claims 1-20 were are pending in the instant application.

Election/Restrictions
Applicant elected initially without traverse NYHA Class II or NYHA Class III heart failure from List I in the reply filed October 10, 2022.  The Examiner placed a telephone call on October 26, 2022 to discuss the election of species and further clarification.  The Examiner stated that Applicant did not fully elect and that the Applicant should elect a single patient population to be examined (i.e. preserved EF or reduced EF).  After further consideration,  Applicant changed the election and elected without traverse preserved ejection fraction as the species (claims 1-15 and 19-20).
The restriction is deemed proper and is made FINAL in this office action.  Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Claims 1-15 and 19-20 are examined on the merits of this office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gutkowska (US2006020536 A1, cited in Applicant’s IDS).
Gutkowska discloses a method of treating a disease characterized by cardiomyocyte loss or deficiency in a mammal (claim 13) comprising administering oxytocin (see claims 13 and 15-16).    Gutkowska specifically discloses wherein the disease is heart failure (see claim 23 and paragraph 0026).  Gutkowska teaches use of therapeutically effective amount to treat a heart disease or injury to cardiac tissues (see paragraph 0028 and paragraph 0060, lines 1-9).  Gutkowska further teaches wherein the composition is administered intranasally (see paragraph 0068, line 12, “nasal spray”).  Gutkowska discloses wherein the subject is human (see claim 22).
Regarding the limitations of “activating cardiac vagal neurons” (claim 14); “maintaining cardiovascular homeostasis and parasympathetic cardiac activity” (claim 14); teaches the same method of the instant claims including administering oxytocin via intranasal administration and thus these effects will inherently occur as a result of practicing the method of Gutowska in view of Jankowski



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gutkowska (US2006020536 A1, cited in Applicant’s IDS) in view of MacDonald (Psychoneuroendocrinology (2011) 36, 1114—1126).
Gutkowska discloses a method of treating a disease characterized by cardiomyocyte loss or deficiency in a mammal (claim 13) comprising administering oxytocin (see claims 13 and 15-16).    Gutkowska specifically discloses wherein the disease is heart failure (see claim 23 and paragraph 0026).  Gutkowska teaches use of therapeutically effective amount to treat a heart disease or injury to cardiac tissues (see paragraph 0028 and paragraph 0060, lines 1-9).  Gutkowska further teaches wherein the composition is administered intranasally (see paragraph 0068, line 12, “nasal spray”).  Gutkowska discloses wherein the subject is human (see claim 22).
Regarding the limitations of “activating cardiac vagal neurons” (claim 14); “maintaining cardiovascular homeostasis and parasympathetic cardiac activity” (claim 14); teaches the same method of the instant claims including administering oxytocin via intranasal administration and thus these effects will inherently occur as a result of practicing the method of Gutowska in view of Jankowski
Gutkowska does “the amount of oxytocin should vary from about 10−15 M to about 10−2 M. In a preferred embodiment, oxytocin is present in the composition in an amount from about 10−10 M to about 10-4 M, preferably from about 10−9 M to about 10−6 M. In the embodiments, the composition comprises about 10−7 of oxytocin for in vivo applications” (see paragraph 0059).  Gutkowska further teaches “A therapeutically effective amount of oxytocin, or an oxytocin-related compound, may vary according to factors such as the disease state, age, sex, and weight of the individual, and the ability of the compound to elicit a desired response in the individual. Dosage regimens may be adjusted to provide the optimum therapeutic response” see paragraph 0060).  
MacDonald teaches that “The evidence shows that intranasal oxytocin: (1) produces no detectable subjective changes in recipients, (2) produces no reliable side-effects, and (3) is not associated with adverse outcomes when delivered in doses of 18-40 IU for short term use in controlled research settings. Future research directions should include a focus on the dosage and duration of use, and application with younger age groups, vulnerable populations, and with females” (see abstract, conclusion paragraph).  MacDonald further teaches wherein oxytocin is administered at 40IU twice daily (see page 1121, section 2.4, second paragraph).
The Dosage of oxytocin and how often it is administered (i.e. once a day, twice a day) to reach this dosage are considered result effective variables.  MPEPE 2144.05 states that there is a motivation to optimize result effective variables.  Furthermore, it would be obvious to one of ordinary skill in the art to optimize the amount of oxytocin to be administered given that Gutkowska specifically teaches optimization based on state, age sex etc… (see paragraph 0060 of Gutkowska). The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Therefore, it would have been obvious to optimize the amount of oxytocin administered including how often it is administered to achieve that amount to obtain optimal activity and therapeutic effectiveness in patients. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.

Claims 1, 7-9, 13-15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gutkowska (US2006020536 A1, cited in Applicant’s IDS) in view of Jankowski (Basic Res Cardiol (2010) 105:205–218).
*Please note that Applicants define Heart failure and Heart failure with preserved ejection fraction as follows: As used herein, the term “heart failure,” in all its forms refers to a condition in a subject classified according to any one of the New York Heart Association (NYHA) functional classes, including Class I (which is no symptoms, or functional changes, just structural), Class II, Class III, or Class IV. As used herein, the term “heart failure with preserved ejection fraction,” in all its forms, including “HFpEF” or “HFPEF,” refers to a condition in a subject having heart failure in which the subject has a left ventricular ejection fraction that is greater than 50%. As used herein, the term “heart failure with preserved ejection fraction,” may be used, in at least some instances, interchangeably with the terms “diastolic heart failure” and “diastolic dysfunction” (see paragraph 0037).  Thus, a patient with heart failure (including class I within no functional changes just structural) and an EF of greater than 50% meets the limitations of the claim.
Gutkowska teaches a method of treating a disease characterized by cardiomyocyte loss or deficiency in a mammal (claim 13) comprising administering oxytocin (see claims 13 and 15-16).    Gutkowska specifically teaches wherein the disease is heart failure (see claim 23 and paragraph 0026) and cardiac infarction .  Gutkowska teaches use of therapeutically effective to treat a heart disease or injury to cardiac tissues (see paragraph 0028 and paragraph 0060, lines 1-9).  Gutkowska further teaches wherein the composition is administered intranasally (see paragraph 0068, line 12, “nasal spray”).
  Regarding claim 7, Gutkowska teaches wherein the subject is human (see claim 22).  Regarding the amount of oxytocin to be administered, Gutkowska teaches “the amount of oxytocin should vary from about 10−15 M to about 10−2 M. In a preferred embodiment, oxytocin is present in the composition in an amount from about 10−10 M to about 10-4 M, preferably from about 10−9 M to about 10−6 M. In the embodiments, the composition comprises about 10−7 of oxytocin for in vivo applications” (see paragraph 0059).  Gutkowska further teaches “A therapeutically effective amount of oxytocin, or an oxytocin-related compound, may vary according to factors such as the disease state, age, sex, and weight of the individual, and the ability of the compound to elicit a desired response in the individual. Dosage regimens may be adjusted to provide the optimum therapeutic response” see paragraph 0060).  
Gutkowska is silent to wherein the subject with heart failure has preserved ejection fraction (i.e. EF greater than 50%).
However, Jankowski teaches that oxytocin improved Left ventricular ejection fraction, improved cardiomyocyte hypertrophy, decreased fibrosis and apoptosis (see Table 2, see page 214, left hand column, lines l2-13) in a model wherein the left anterior descending coronary artery was ligated (see page 206, right hand column, lines 17-18) causing infarction induced HF (see Table 2).  The patient populations meets the limitations of treating a patient population with HF and preserved Ejection fraction (see table 2, 7 day infusion of OT following MI).  Jankowski additionally teaches suppression of inflammation with MI induced HF.
It would have been obvious before the effective filing date of the claimed invention to treat patients with MI induced HF with preserved ejection fraction with oxytocin.  One of ordinary skill in the art would have been motivated to do so given that oxytocin administration would be beneficial in reducing inflammation, reducing cardiomyocyte hypertrophy and apoptosis in patients with MI induced heart failure and heart failure in general and further promote differentiation of non-cardiomyocytes into cardiomyocytes (e.g. stem/progenitor cells) all of which would be beneficial in treating MI induced heart failure with preserved ejection fraction.  There is a reasonable expectation of success given that oxytocin has been shown to reduce inflammation, reduced cardiomyocyte hypertrophy, promote cardiomyocyte differentiation and improve cardiac function, all of which would be therapeutically beneficial in patients with heart failure and myocardial infarction induced heart failure with preserved ejection fraction.  It would have been obvious to treat heart failure patients with preserved and non-preserved ejection given the beneficial effects of oxytocin on the cardiomyocyte and promoting cardiac repair which is therapeutically advantageous with heart failure.
Regarding the limitations of “activating cardiac vagal neurons” (claims 1, 8, 15); “maintaining cardiovascular homeostasis and parasympathetic cardiac activity” (claims 8, 14); causing a reduction in cardiac inflammation (claim 9); Gutowska in view of Jankowski teach the same method of the instant claims including administering oxytocin via intranasal administration and thus these effects will inherently occur as a result of practicing the method of Gutowska in view of Jankowski.

Claims 1-4,  7-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gutkowska (US2006020536 A1, cited in Applicant’s IDS) in view of Jankowski (Basic Res Cardiol (2010) 105:205–218) as applied to Claims 1, 7-9, 13-15, 19 above in further view of MacDonald (Psychoneuroendocrinology (2011) 36, 1114—1126).
The teachings of Gutkowska in view of Jankowski are provided in the above rejection.
Gutkowska in view of Jankowski is silent to specifically teaching the same units of oxytocin 20IU to 1000 IU and 20-40 IU b.i.d found in instant claims 2, 4, 12 and 20.
Gutkowska does “the amount of oxytocin should vary from about 10−15 M to about 10−2 M. In a preferred embodiment, oxytocin is present in the composition in an amount from about 10−10 M to about 10-4 M, preferably from about 10−9 M to about 10−6 M. In the embodiments, the composition comprises about 10−7 of oxytocin for in vivo applications” (see paragraph 0059).  Gutkowska further teaches “A therapeutically effective amount of oxytocin, or an oxytocin-related compound, may vary according to factors such as the disease state, age, sex, and weight of the individual, and the ability of the compound to elicit a desired response in the individual. Dosage regimens may be adjusted to provide the optimum therapeutic response” see paragraph 0060).  

MacDonald teaches that “The evidence shows that intranasal oxytocin: (1) produces no detectable subjective changes in recipients, (2) produces no reliable side-effects, and (3) is not associated with adverse outcomes when delivered in doses of 18-40 IU for short term use in controlled research settings. Future research directions should include a focus on the dosage and duration of use, and application with younger age groups, vulnerable populations, and with females” (see abstract, conclusion paragraph).  MacDonald further teaches wherein oxytocin is administered at 40IU twice daily (see page 1121, section 2.4, second paragraph).
The Dosage of oxytocin and how often it is administered (i.e. once a day, twice a day) to reach this dosage are considered result effective variables.  MPEPE 2144.05 states that there is a motivation to optimize result effective variables.  Furthermore, it would be obvious to one of ordinary skill in the art to optimize the amount of oxytocin to be administered given that Gutkowska specifically teaches optimization based on state, age sex etc… (see paragraph 0060 of Gutkowska). The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Therefore, it would have been obvious to optimize the amount of oxytocin administered including how often it is administered to achieve that amount to obtain optimal activity and therapeutic effectiveness in patients. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.


Claims 1, 5,  7-9, 13-15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gutkowska (US2006020536 A1, cited in Applicant’s IDS) in view of Jankowski (Basic Res Cardiol (2010) 105:205–218) as applied to claims 1, 7-9, 13-15 and 19 above, in further in view of in view of Olivetti (The New England Journal of Medicine, Volume 336, number 16, pages 1131-1141).
The teachings of Gutkowska and Jankowski are provided in the above rejection.
Gutkowska is silent to specifically teaching wherein the heart failure patients do not have ischemic heart disease.
However, Olivetti teaches that cardiomyopathy of either ischemic or nonischemic origin is characterized by progressive loss of myocytes (see page 1131, left hand column).  Defects in coronary blood flow develop in the overloaded myocardium resulting in myocyte death and fibrosis at multiple sites in the ventricular wall.  Olivetti teaches that apoptosis in myocytes has been demonstrated experimentally after injury due to ischemia and reperfusion, myocardial infarction, cardiac aging, ventricular pacing, and coronary embolization. (see page 1131, right hand column, first three lines).  Olivetti specifically teaches “the number of myocytes in humans have shown that cell loss occurs in ischemic cardiomyopathy, idiopathic dilated cardiomyopathy, and hypertensive hypertrophy” (see page 1139, second paragraph in right hand column).  Both idiopathic dilated cardiomyopathy and hypertensive hypertrophy are considered non-ischemic conditions.
It would have been obvious before the effective filing date of the claimed invention to treat heart failure with or without ischemic heart disease with oxytocin.  One of ordinary skill in the art would have been motivated to do so to maintain and promote regeneration of cardiac cells in the heart.  There is a reasonable expectation of success given that Gutkowska teaches regeneration of cardiac cells in age related heart pathologies and heart failure and cardiomyocyte loss is seen with both ischemic and non-ischemic heart failure.

Claims 1,  6-9, 13-15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gutkowska (US2006020536 A1, cited in Applicant’s IDS) in view of Jankowski (Basic Res Cardiol (2010) 105:205–218) as applied to claims 1, 7-9, 13-15 and 19 above in view Kasama (The Journal of Nuclear Medicine, volume 45, No. 7, July 2004).
The teachings of Gutkowska in view of Jankowski are described in the above rejection.  In addition to the teachings above, Gutkowska teaches that “Further therapeutic agents can be added to the composition of the invention. For instance, the composition of the invention may also comprise therapeutic agents such as modulators of heart function (agonists/antagonists of adrenergic receptors, activators of neurohormones, cytokines, signaling second messengers such as cAMP/cGMP/calcium or their analogs, inhibitors of the degradation of second messengers); growth factors, steroid/glucocorticoid/retinoid/thyroid hormones which modulate heart gene expression; proteases/protease inhibitors/cell adhesion proteins/angiogenic factors that modulate cardiac tissue organization and/or vascularization” (see paragraph 0061).  Gutkowska also teaches that ANP is a potent diuretic, natriuretic and vasorelaxant hormone that is also involved in cell growth regulation and cardiomyogenesis (see paragraph 0106).
Gutkowska is silent to specifically teaching administering ANP, nitric oxide or a beta blocker.
However, Kasama teaches ANP infusion in congestive heart failure patients showed improvement in echocardiographic parameters including improved LVEDV, LVESV and LFEF (ejection fraction) (see Table 4, abstract, conclusion paragraph).
It would have been obvious before the effective filing date of the claimed invention to additionally treat the patients with congestive heart failure of Gutkowska with ANP.  One of ordinary skill in the art would have been motivated to do to improve cardiac function in the heart.  There is a reasonable expectation of success given that ANP is effective at improving cardiac function in patients with congestive heart failure. 
Furthermore, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).   One of ordinary skilled in the art would have been motivated to combine the two (oxytocin and ANP) each known to be useful for the same purpose (treating heart failure and promoting cell differentiation/proliferation in the heart), with a reasonable expectation that at least here will be an additive effect.

 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654